Citation Nr: 1003682	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-09 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) from September 2005 and January 2006 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in New York, New York.  In the September 2005 decision, 
the RO denied entitlement to service connection for PTSD.  In 
the January 2006 decision, the RO denied entitlement to 
service connection for a heart disability. 

In April 2007 written statements (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).  In August 2009, the Veteran 
withdrew his hearing request. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A § 1116 (West 2002), the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A § 1116, VA will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  As this 
appeal contains at least one claim that may be affected by 
these new presumptions, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of 
any case or claim that has been stayed will be resumed.  

As the Veteran has been diagnosed as having ischemic heart 
disease and is presumed to have been exposed to herbicides 
during his service in Vietnam, his claim for service 
connection for a heart disability is subject to this stay.
Although the Veteran's initial April 2005 claim for service 
connection was limited to PTSD only, the United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, 
the Board has characterized the issue as a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, and the discussion below encompasses several 
diagnosed psychiatric conditions. 


FINDINGS OF FACT

1.  The Veteran engaged in combat and has a current diagnosis 
of PTSD related to combat stressors.
2.  The Veteran's current psychiatric disability, diagnosed 
as an anxiety disorder and PTSD, had its onset during 
service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As the Board is granting the claim for service connection for 
a psychiatric disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as a psychosis, is shown in 
service, or within the presumptive period after service, so 
as to permit a finding of service connection, subsequent 
manifestation of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
There must, however, be sufficient observations in service to 
identify the disease entity.  Id.    

The Veteran's VA medical records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, a May 2005 VA psychiatry outpatient evaluation note 
indicated a diagnosis of general anxiety disorder.

The Veteran's service treatment records indicate that in 
January 1966 he was diagnosed as having an anxiety reaction.  
He was also diagnosed as having mild anxiety in February 1966 
and reported being extremely nervous in April 1967. 

Furthermore, the Veteran and his family have reported a 
continuity of psychiatric disability symptomatology.  On 
numerous occasions, the Veteran has stated that he began to 
have nightmares and difficulty sleeping while serving in 
Vietnam and that ever since service he has experienced 
nightmares, difficulty sleeping, anxiety, depression, 
hypervigilance, irritability, and marital and employment 
difficulties.  

In May 2005 and November 2008 letters, the Veteran's brother-
in law stated that he had known the Veteran since May 1967 
and that over the years he had become increasingly distant 
and upset.  He witnessed arguments between the Veteran and 
his daughter and reported that he did not sleep well, was 
nervous and depressed, experienced mood swings, and had 
difficulty maintaining close relationships.  He also stated 
that the Veteran had told him that ever since he returned 
from Vietnam he was not the same person.

In an undated letter, the Veteran's ex-wife stated that she 
had been married to the Veteran for 22 years and that their 
entire marriage had been difficult due to his mood swings.  
He experienced periods of depression (sometimes lasting 
months), was very short-tempered, had nightmares about his 
experiences in Vietnam, and had difficulty sleeping each 
night.

The Veteran is competent to report symptoms of his 
psychiatric disability and his statements are consistent with 
those of his ex-wife and brother-in law.  See Jandreau, 492 
F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  As the evidence 
indicates that the Veteran has a current anxiety disorder, he 
was treated for anxiety in service, there is evidence of a 
continuity of symptomatology in the years since service, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the criteria for service connection for a 
psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.

The Board notes that the Veteran has claimed service 
connection for PTSD and that a VA examiner diagnosed PTSD 
based upon claimed in service stressors, consisting of being 
under enemy fire.  Receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  As discussed above, however, the Veteran's claim 
encompasses all of his diagnosed psychiatric disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of 
the fact that the Board is granting service connection for a 
psychiatric disability and both diagnosed conditions are 
anxiety disorders and rated according to the General Rating 
Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9440), a separate discussion as to the Veteran's 
PTSD is unnecessary.  See DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2009); see also Amberman v. Shinseki, 
570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate 
ratings would ever be warranted for variously diagnosed 
psychiatric disabilities).

In any event, the VA examiner found that the PTSD began in 
service.  If the evidence establishes a diagnosis of PTSD 
during service and the claimed stressor is related to such 
service, in the absence of clear evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances of service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  
38 C.F.R. § 3.304(f)(1) (2009).  

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

In addition, a determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

Given the examiner's opinion, essentially that the Veteran 
met the criteria for a PTSD diagnosis in service; and the 
Veteran's report of stressors consistent with the 
circumstances of such service; the criteria for the grant of 
service connection for PTSD are met.  In the alternative, the 
Veteran has provided credible reports of combat 
participation, such that credible supporting evidence of 
those stressors is not required.  38 C.F.R. § 3.304(f)(2) 
(2009).


ORDER

Entitlement to service connection for a psychiatric 
disability, diagnoses as PTSD and anxiety disorder, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


